EXHIBIT 10.2
REPLACEMENT TERM A NOTE

$25,000,000   Dated as of August 31, 2009

     FOR VALUE RECEIVED, WINTRUST FINANCIAL CORPORATION, an Illinois corporation
(the “Maker”) promises to pay to the order of BANK OF AMERICA, N.A., as
successor to LaSalle Bank National Association (the “Bank”) the lesser of the
principal sum of TWENTY-FIVE MILLION DOLLARS ($25,000,000), or the aggregate
unpaid principal amount outstanding under the Credit Agreement dated as of
November 1, 2005 (as amended from time to time, the “Credit Agreement”) between
the Maker and the Bank, at the maturity or maturities and in the amount or
amounts as stated on the records of the Bank together with interest (computed on
actual days elapsed on the basis of a 360 day year) on any and all principal
amounts outstanding hereunder from time to time from the date hereof until
maturity. Interest shall be payable at the rates of interest and the times set
forth in the Credit Agreement. All unpaid principal, and accrued interest, if
not paid sooner, shall be due and payable in full on September 30, 2009.
     This Replacement Term A Note (this “Note”) shall be available for direct
advances.
     Principal and interest shall be paid to the Bank at its office at 135 South
LaSalle Street, Chicago, Illinois 60603, or at such other place as the holder of
this Note may designate in writing to the Maker. This Note may be prepaid in
whole or in part as provided for in the Credit Agreement.
     This Note evidences indebtedness incurred under the Credit Agreement dated
as of November 1, 2005, as amended from time to time, between the Maker and the
Bank, to which reference is hereby made for a statement of the tams and
conditions under which the clue date of the Note or any payment thereon may be
accelerated. The holder of this Note is entitled to all of the benefits provided
for in the Credit Agreement.
     The Maker agrees that in action or proceeding instituted to collect or
enforce collection of this Note, the amount on the Bank’s records shall be
conclusive and binding evidence, absent demonstrable error, of the unpaid
principal balance of this Note.
     This Note is issued in replacement of and substitution for, but not in
repayment of, that certain Term A Note dated as of August 31, 2008, in the
principal amount of One Hundred Million Dollars ($100,000,000), executed by the
maker and payable to the order of the Bank (the “Prior Note”). The indebtedness
evidenced by the Prior Note is continuing indebtedness evidenced hereby, and
nothing herein shall be deemed to constitute a payment, settlement or novation
of the Prior Note, or to release or otherwise adversely affect any lien,
mortgage or security interest securing such indebtedness.

 



--------------------------------------------------------------------------------



 



REPLACEMENT TERM A NOTE

            WINTRUST FINANCIAL CORPORATION
      By:   /s/ David A. Dykstra       Its: Senior E.V.P.    

 